DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6, 10-13, and 29-36, in the reply filed on 3/30/2022 is acknowledged. The traversal is on the ground(s) that the examiner fails to present sufficient evidence where a serious search and/or examination burden would be present if the restriction were not required. This is not found persuasive because the restriction mailed 3/3/2022 sets forth the reasons for which serious search and/or examination burden would be present (see paragraph 3), including that the inventions have a separate status in the art in view of their different classification, the prior art applicable to one invention would not be applicable to another invention, etc.
The requirement is still deemed proper and is therefore made FINAL.
Claims 37-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/330/2022.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4, 6, 10-13, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,577,522. Although the claims at issue are not identical, they are not patentably distinct from each other because both describe an article comprising a curable thermosetting epoxy resin based adhesive film.
Regarding claim 1:
Claim 1 of US ‘522 discloses a curable thermosetting adhesive film which is flexible prior to cure and storage stable at room temperature, wherein the adhesive comprises an elastomer/epoxy resin adduct, a core-shell material, and a curing agent.
Regarding claim 2:
See claim 2 of US ‘522.
Regarding claim 3:
Claim 3 of US ‘522 discloses the adhesive bonds with oily surfaces. The examiner submits the adhesive of US ‘522 has the same properties as claimed because the adhesive is otherwise the same as presently claimed.
Regarding claim 4:
See claim 4 of US ‘522.
Regarding claim 6:
See claim 1 of US ‘522.
Regarding claim 10:
See claim 6 of US ‘522.
Regarding claim 11-12:
Claim 1 of US ‘522 discloses a fibrous supporting layer. Claim 7 discloses the fibrous supporting layer is a woven mat, etc. and is derived from glass, etc.
Regarding claim 13:
See claim 13 of US ‘522.
Regarding claim 29:
The examiner submits the adhesive of US ‘522 has the same properties as claimed because the adhesive is otherwise the same as presently claimed.

Claims 1-4, 6, 10-13, 29, 33, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,577,523. Although the claims at issue are not identical, they are not patentably distinct from each other because both describe an article comprising a curable thermosetting epoxy resin based adhesive film.
Regarding claim 1:
Claim 1 of US ‘523 discloses an article comprising a curable thermosetting epoxy resin based adhesive film that is flexible prior to cure and storage stable, wherein the adhesive comprises an elastomer/epoxy resin adduct, core-shell material, and a curing agent.
Regarding claim 2:
See claim 2 of US ‘523.
Regarding claim 3:
The examiner submits the adhesive of US ‘523 has the same properties as claimed because the adhesive is otherwise the same as presently claimed.
Regarding claim 4:
See claim 4 of US ‘523.
Regarding claim 6:
See claim 5 of US ‘523.
Regarding claim 10:
See claim 7 of US ‘523.
Regarding claim 11-13:
See claims 8-10 of US ‘523.
Regarding claim 29:
The examiner submits the adhesive of US ‘523 has the same properties as claimed because the adhesive is otherwise the same as presently claimed.
Regarding claim 33:
See claim 1 of US ‘523.
Regarding claim 36:
See claims 15-16 of US ‘523.
Claim Rejections - 35 USC § 102
Claim(s) 1-6, 11, 29-30, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czaplicki (US 2011/0098382).
Regarding claims 1 and 11:
Czaplicki discloses structural adhesives comprising an adhesive formulation comprising an elastomer/epoxy resin adduct, a core shell polymer, and a curing agent [0001; 0010-0014]. The adhesive is flexible [0016; 0018] and is non-reactive at room temperature [0051]. The adhesive is applied to a carrier member, i.e., the adhesive is in the form of a film [0059].
Regarding claims 2 and 4:
The adhesive can be cured at a temperature range of 140-200°C within 30 minutes [0057].
Regarding claim 3:
In example lap shear tests, the adhesive is applied to oily metal surfaces [0118-00123]. The examiner submits Czaplicki’s adhesive has the same properties as claimed because the adhesive is otherwise the same as presently claimed.
Regarding claim 5:
The adhesive is foamable and expands to at least 50% greater volume [0006].
Regarding claim 6:
Example bondline thicknesses include 0.3 mm [0066; 0122; 0127].
Regarding claim 29:
The examiner submits Czaplicki’s adhesive has the same properties as claimed because the adhesive is otherwise the same as presently claimed.
Regarding claim 30:
The elastomer/epoxy adduct comprises 40-60% of elastomer [0017].
Regarding claim 36:
The curing agent is used in amounts of 0.001-7% by weight and includes an accelerator [0026].



Claim Rejections - 35 USC § 103
Claim(s) 10 and 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czaplicki (US 2011/0098382).
Regarding claim 10:
Czaplicki discloses structural adhesives as previously explained. The elastomer/epoxy adduct is used in amounts of at least 5% up to about 50% by weight, preferably 5-20% by weight [0016]. The core/shell polymer is used in amounts of 5-30% by weight [0025].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative amounts of each components, including over values presently claimed, to provide the desired properties for a given end use.
Regarding claim 34:
Czaplicki teaches the use of an epoxy resin containing at least one epoxy functional group [0029].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to select an epoxy containing one functional group to provide an adhesive as taught by Czaplicki, and thereby arrive at the claimed invention.
Regarding claim 35:
Czaplicki teaches the use of 10-90% by weight of filler [0048].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the relative amount of filler, including over values presently claimed, to provide the desired properties for a given end use.


Claim(s) 12-13 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Czaplicki (US 2011/0098382) in view of Brandys et al. (US 2002/0076566).
Regarding claims 12-13 and 31-32:
Czaplicki discloses structural adhesives as previously explained. The adhesive is applied to a carrier member [0059].
Czaplicki is silent with regard to a fibrous carrier.
Brandys discloses ambient-temperature stable epoxy adhesives for use as structural adhesives [0003; 0011]. The reference teaches it was known to use an internal support layer to facilitate handling of the adhesive film, wherein the internal support layer comprises woven or nonwoven materials including glass, polyester, etc. fibers [0081]. The fibers can be oriented in a single direct if reinforcement is only needed in one direction [0081]. The internal support layer is embedded in the adhesive by coating the adhesive on one or both sides of the fibrous layer [0081].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a fibrous carrier to facilitate handling of the adhesive film as disclosed by Brandys. Additionally, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the adhesive to both sides of the fibrous carrier as disclosed by Brandys to provide an embedded (impregnated) layer providing such properties. Additionally, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to orient the fibers in one direction to provide reinforcement in one direction as desired for a given end use of the adhesive film.
Regarding claim 33:
Czaplicki is silent with regard to the use of a release liner on the epoxy material.
Brandys discloses epoxy adhesives compositions as discussed above. Brandys teaches that a release liner can be provided on the epoxy adhesive to prevent self-adherence and to permit the adhesive to be wound into a roll for later use [0080].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a release liner with Czaplicki’s adhesive film to prevent self-adherence and to permit the adhesive to be wound into a roll for later use as known in the art.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787